PER CURIAM.
We affirm the trial court’s denial of Appellant’s January 16, 2014, motion for post-conviction relief. We also affirm the trial court’s March 13, 2014, order denying appointment of counsel. However, we reverse that portion of the March 13, 2014, order that considered, on the merits, Appellant’s request to file a successive motion for postconviction relief to raise additional claims. The trial court was without jurisdiction to consider the additional claims as this appeal was still pending.1
AFFIRMED in part; REVERSED in part; and REMANDED.
TORPY, C.J., SAWAYA and ORFINGER, JJ., concur.

. We acknowledge that our order relinquishing jurisdiction to consider Appellant’s motion for appointment of counsel, and for permission to file a successive motion for postconviction relief, was vague regarding the scope of our remand.